DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112(b)
2.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claims 1 and 8 are indefinite as to what is encompassed by the terminology “mouth extending into the storage tank”.   The “mouth” in Fig. 1 does not appear to extend into the storage tank as one may expect from such language, but rather has a “retaining filter element” therein which does extend slightly into the storage tank.  A mouth itself, on the other hand, is considered to be simply an opening.   
    PNG
    media_image1.png
    337
    655
    media_image1.png
    Greyscale
   
Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al et al (U.S. Patent No. 5297472) taken together with Reynolds (U.S. Patent No. 3046869).           Suzuki et al et al teaches a brewer system (unnumbered; the apparatus illustrated in Fig. 2; col 5 In 4-13) comprising a storage tank (including beverage receiver 1 and valve 4, Fig. 2; col 2 In 65 - col 3 In 1) formed to define a mouth (latticed plate 2, Fig. 2; col 2 In 66 - col 3 In 1) extending into the storage tank (see Box VIII; as illustrated in Fig. 2); a filter tape (tape-like filter 11, Fig. 2; col 3 In 8-10) extending over the mouth of the storage tank and movable relative to the storage tank (as indicated in Fig. 2); a brew chamber (extraction chamber 12, Fig. 2; col 3 In 15-18) movable relative to the storage tank (as indicated in Fig. 2; "12 ...movable up and down" col 3 In 14-15), the brew chamber configured to retain the filter tape over the mouth and to form a seal around the mouth (seal 13, Fig. 2; col 3 In 15-18); a brewing substance delivery system (including canister 14 and chute 16, as seen in Fig. 2; col 3 In 19-25) configured to dispense brewing substance (not illustrated; "powdered ... coffee" col 3 In 21-25) into the braw chamber (as illustrated in Fig. 2); a water delivery system (including water boiling tank 17, valve 18, and water hose 19, as illustrated in Fig. 2; col 3 In 25-32) .
            Regarding claim 2, Suzuki et al and Reynolds teach the brewer system of claim 1, and Suzuki et al also teaches that the pressure control system is further configured to 
           Regarding claim 3, Suzuki et al et al does not expressly teach including a controller coupled to the brewing substance delivery system, the water delivery system, and the pressure control system, wherein the controller is configured to operate the brewing substance delivery system, the water delivery system, and the pressure control system at the selection of a user.  However, Suzuki et al teaches the substance delivery system being driven by a motor (15, Fig. 2; col 3 In 21-25), the water delivery system including an electromagnetic valve (18, Fig. 2; col 3 In 29-32), and the pressure control system including valves actuated in response to a pressure sensor ("the switching" col 5 In 5-16).  Suzuki et al also teaches orchestrating interaction of these components during routine operation (col 5 In 4-17).  Accordingly, absent a showing of unexpected results, it would have been further obvious to one having ordinary skill in the art to modify the system of Suzuki et al et al in such manner as claimed as a logical means of enabling pressure sensors and valves to interact.           Regarding claim 5, Suzuki et al and Reynolds teach the brewer system of claim 1, and Suzuki et al teaches that the brew chamber includes a chamber body (beverage receiver 1 per se, as illustrated in Fig. 2; col 2 In 65-66), Suzuki et al does not teach the brew chamber including a closure member coupled to the chamber body for rotation relative thereto, and wherein the closure member is configured to rotate between an open position to allow water and brewing substance to enter the brew chamber and a 
           Regarding claim 6, Suzuki et al and Reynolds teach the brewer system of claim 5, and Reynolds teaches including a closure driver (which includes cam 110, shaft 104, shaft 148, and pulleys 144/146, as illustrated in Figs. 2-3; col 4 In 6-10, 31-33, and 63-70) coupled to the brew chamber to form a carriage (pulleys 144/146, Fig. 2; col 4 “pulley ... friction drive belt" col 4 In 36-39), wherein the closure driver is configured to move the closure member between the opened and closed position (as illustrated in Fig. 3).  Reynolds teaches including this technical feature in an endeavor to reduce sediment in coffee (col 2 In 29-32) and to control automated coffee brewing (col 2 In 39-51).  Accordingly, it would have been further obvious to have modified Suzuki et al et al 
          Regarding claim 8, Suzuki et al teaches a method of forming a brewed beverage (illustrated generally in Fig. 2; col 2 In 65-66) from a brewing substance (not illustrated; “powdered ... coffee" col 3 In 21-25), the method comprising selectively positioning a filter tape (tape-like filter 11, Fig. 2; col 3 In 8-10) over a mouth (latticed plate 2, Fig. 2; col 2 In 66 - col 3 In 1) of a storage tank (which includes beverage receiver 1 and valve 4, as illustrated in Fig. 2; col 2 In 65 - col 3 In 1), the mouth extending into the storage tank (see Box VIII; as illustrated in Fig. 2); selectively positioning a brew chamber (extraction chamber 12, Fig. 2; col 3 In 15-18) relative to the storage tank to retain the filter tape over the mouth and form a seal around the mouth of the storage tank (at seal 13, as illustrated in Fig. 2; col 3 In 15-18); selectively delivering water (from water hose 19, Fig. 2; col 3 In 25-32) and brewing substance to the brew chamber to form a volume of brewed beverage (for cup A, as illustrated in Fig. 2; "decoction liquid" col 4 In 41-45); 
However, Reynolds teaches a method of forming a brewed beverage (illustrated generally in Fig. 1; col 2 In 70 - col 3 In 2) comprising selectively pressurizing a brew chamber (brew chamber 42, Fig. 1; col 3 In 55-58) with a pressure control system (which includes motor 26 and pump 24, as illustrated in Fig. 1; col 3 In 2-14, col 6 In 27-31) to force brewed beverage from the brew chamber through a mouth (grille 78, Fig. 3; col 3 In 52-54).  Reynolds teaches including this technical feature to reduce the quality of seal required or to otherwise speed brewing (col 2 In 36-44).  Accordingly, it would have been further obvious to have modified Suzuki et al et al in such manner in view of Reynolds to reduce/adjust manufacturing costs while reducing cycle time of a brewing Allowable Subject Matter
5.        Claims 4 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.            The prior art of record neither discloses nor teaches a method involving sensing when the pressure drops off in the brew chamber, the pressure therein is shut down as well as the apparatus for doing same.  Moreover, no motivation is provided via the prior art of record to apply such method steps and apparatus to the invention of Suzuki et al as modified with Reynolds.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
February 10, 2022